Title: To Thomas Jefferson from Joseph Fenwick, 28 December 1792
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
Bordeaux 28 Decemr. 1792

I have the honor of your favors of the 8th. and 10 October the first introducing Doctr. Waters who received from me during his short stay that attention your recomendation merets and shal always claim. He left this some days past for Montpellier with some hope and prospect of recovering his health.
The second ordering 500 bottles of best vin rouge ordinaire of Bordeaux in strong bottles which shall be complyed with as you desire. If no oppertunety presents for James River we shall profit of one to Philadelphia or Charleston if to the latter with orders to my Correspondent to forward it on to Mr. James Brown of Richmond.
 There remains on our Books against you since 11th. April 1791 £143–9–0 Tours. also £18–9–6 S. Carolina Currency for freight and sundry expences paid by Messrs. Robert Hazlehurst & Co. of Charleston on a shipment of wine made you and the President in March 1791 via Charleston ⅌ the Eliza Capt. Tilden, which sums we shall take the Liberty to enclude in our draft on Donnald & Burton for the wine now to be sent you rateing them at the exchange at the periods they became due. With the greatest respect I have the honor to be Sir your most Obdt & Humble Servant

Joseph Fenwick


Sir
The delay the vessel by which this was intended to go has met gives me an oppertunity of owning the riecipt of your favor of the 2 December past concerning the olive plants and olive Berries you wish to be transported from Merseilles to Charleston for the agricultural society.
I shall give every aid and advice to any person Mr. Pinkney or Mr. Cathalan may address to me with the care of those plants for their direct or best passage to Charleston or the next safest port to send them to in case no vessel shou’d offer direct ‘till there be danger of losing the season.
Joseph Fenwick
Bordeaux 20 Jany. 1793.

